            Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     )
 CHEW LLC,                                           )
     Plaintiﬀ,                                       )
                                                     )
 v.                                                  )
                                                     ) Docket No.
 HEAVENLY RX LTD.,                                   )
                                                     )
        Defendant.                                   )
                                                     )
                                                     )

                                         COMPLAINT

       Pursuant to Rules 3 and 8(a) of the Federal Rules of Civil Procedure, the Plaintiﬀ, Chew

LLC (“Plaintiﬀ” or “Chew”), brings this complaint against the Defendant, Heavenly Rx, Ltd.,

(“Defendant” or “Heavenly Rx”), seeking relief and alleging, upon personal knowledge or other

information obtained upon investigation by the Plaintiﬀ or Plaintiﬀ’s counsel that it believes to

be true, the following:

                                PRELIMINARY STATEMENT

       1.       Chew LLC is a Boston based food and beverage innovation company, which

specializes in creating nutritious and sustainable products. Heavenly Rx is a CBD and hemp

focused subsidiary of SOL Global Investments. Chew brings this complaint against Heavenly

Rx for, among other things, breach of contract based on Heavenly Rx’s refusal to pay Chew for

services rendered under a written work agreement.

       2.       In April 2019, Paul Norman (“Norman”), the Chief Executive Oﬃcer of Heavenly

Rx, contacted Adam Melonas (“Melonas”), the Chief Executive Oﬃcer of Chew, to evaluate new

opportunities for Heavenly Rx in the U.S. marketplace and to explore the possibility of forming a

strategic business partnership between Heavenly Rx and Chew. Following several subsequent

                                                 1
            Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 2 of 11



in-person meetings between the two companies, Heavenly Rx hired Chew to improve and

optimize the formula and branding of three of its products—CBD chews and gummies,

TRUWOMEN bars, and CBD water. In exchange for Chew’s services, Heavenly Rx agreed to

pay Chew a fee of $900,000.00 plus an 8% ﬂat fee to cover all out-of-pocket expenses. On or

about June 14, 2019, the terms of the agreement between Chew and Heavenly Rx were

memorialized in a Scope of Work agreement (the “Scope of Work Agreement” or the

“Agreement”).     e Agreement stipulated that Heavenly Rx would pay Chew for its services in

three monthly installments of $324,000.00. Per the Agreement, these payments would come due

on July 1, 2019, August 1, 2019, and September 1, 2019.

       3.       Chew’s employees worked diligently to complete the project objectives outlined

in the Scope of Work Agreement. On June 19, 2019, Chew sent to Heavenly Rx an invoice for

the ﬁrst installment payment in the amount of $324,000.00. Heavenly Rx paid the ﬁrst

installment invoice within a few weeks of receipt. Soon thereafter, Chew completed the work

outlined in the Agreement and sent Heavenly Rx another invoice for its services. Unlike the

previous invoice however, Heavenly Rx failed to pay the amount owed to Chew. Chew has

made multiple eﬀorts to obtain payment from Heavenly Rx for services rendered. Nevertheless,

and despite Chew performing its contractual obligations, Heavenly Rx refuses to pay the amount

duly owed under the Agreement.

                                           PARTIES

       4.       Chew LLC is a foreign limited liability company organized under the laws of the

state of Delaware with a principal place of business in Boston, Massachusetts. At all times

relevant hereto, Adam Melonas was and continues to be the founder and Chief Executive Oﬃcer

of Chew LLC.



                                                2
            Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 3 of 11



       5.       Heavenly Rx Ltd. is a limited company organized under the laws of Canada with

a principal place of business in Toronto, Ontario. Heavenly Rx is the hemp and CBD focused

subsidiary of SOL Global Investments. At all times relevant thereto, Paul Norman was and

continues to be the Chief Executive Oﬃcer of Heavenly Rx.

                                JURISDICTION AND VENUE

       6.         is Court has personal jurisdiction over Heavenly Rx under M.G.L. c. 223A §3

as Heavenly Rx transacts business in Commonwealth of Massachusetts and supplies services and

goods in the Commonwealth of Massachusetts.

       7.         is Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(2), as there exists complete diversity among the parties, and the amount in controversy

exceeds $75,000.00, exclusive of interests and costs.

       8.       Venue is proper in this Court under 28 U.S.C. § 1391(b), as the Defendant

conducts substantial business in the Commonwealth of Massachusetts, and the conduct that gave

rise to the claims alleged in this Complaint occurred primarily in Massachusetts.

                                  FACTUAL ALLEGATIONS

       9.       On or about October of 2013, Melonas founded Chew, a food and beverage

innovation company which provides business consulting as well as product and brand

development services to companies and culinary professionals. To date, Chew has partnered with

its clients to develop over 2,000 products and has sought or acquired over 50 patents.

       10.      Paul Norman is the Chief Executive Oﬃcer of Heavenly Rx, which is a privately-

held hemp and CBD investment company. Prior to joining Heavenly Rx, Norman served as the

President of North America at Kellogg’s.




                                                 3
         Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 4 of 11



       Chew and Heavenly Rx Enter into the Scope of Work Agreement

       11.    Norman, who was introduced to Melonas approximately ﬁve years ago through

mutual business contacts, contacted Melonas in April of 2019 to discuss new business

opportunities and a potential strategic partnership between Chew and Heavenly Rx.

       12.    Encouraged by this discussion of a potential strategic partnership between Chew

and Heavenly Rx, Melonas traveled to Miami, Florida to attend a face-to-face meeting with

several Heavenly Rx executives and employees. Among those in attendance were Norman and

Andy DeFrancesco, the Chairman and Chief Information Oﬃcer of SOL Global Investments.

       13.    Shortly thereafter, Melonas and Norman agreed that Heavenly Rx would hire

Chew on a project-by-project basis and that Chew would immediately commence working on

three products on behalf of Heavenly Rx: CBD gummies and chews, TRUWOMEN Bars, and

CBD water. In light of this arrangement, Chew—investing signiﬁcant time and corporate

resources—immediately began developing a company strategy for optimizing, manufacturing,

and branding these products. In fact, by May 2019, Heavenly Rx representatives were

representing to third parties that Melonas was their “partner” who managed taste and research

and development for Heavenly Rx’s products.

       14.    In an eﬀort to memorialize the parties’ agreement in writing, on June 13, 2019,

Melonas sent Norman an email which attached a cover letter and a Scope of Work agreement.

  e cover letter and Scope of Work documents reﬂected in writing the agreement between Chew

and Heavenly Rx concerning the three projects Chew was completing on behalf of Heavenly Rx.

  e cover letter to the Scope of Work Agreement states, in relevant part:

       Attached are Scope of Work documents pertaining to three projects Chew LLC will
       be undertaking on behalf of Heavenly Rx Ltd. As agreed, the fee for our work on
       these projects is $900,000 plus an 8% ﬂat charge to cover all out of pocket expenses
       to include lab ingredients, travel, routine testing, and shipping. Heavenly Rx shall

                                                4
          Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 5 of 11



        be responsible for the cost of plant trials (ingredients, line time, etc.) as well as
        testing related to CBD levels. Heavenly Rx Ltd. agrees to pay Chew LLC in three
        monthly installments of $324,000 on July 1, 2019, August 1, 2019, and September
        1, 2019. As also agreed, Heavenly Rx will also immediately pay invoice in the
        amount of $70,200 for TruWoman cookie development that has already occurred.

A true and accurate copy of the June 13, 2019 email, attaching the Scope of Work

Agreement, is attached hereto as Exhibit A.

        15.       e next day, in response to Melonas’s June 13 email attaching the Scope of Work

agreement, Norman accepted Melonas’s oﬀer in writing by stating: “Adam, Good to go[.] See

you retain IP on what is required to do the water. Mike, Rhonda please note invoice/ payment

scruple [sic] for these projects[.]   x Paul.”

        Chew’s Performance under the Terms of the Scope of Work Agreement

        16.     Chew immediately and concurrently commenced work on the three projects

outlined in the Scope of Work Agreement. Pursuant to the Agreement and to ensure that

Heavenly Rx was well-informed of the work Chew was performing, Chew employees

participated in weekly calls with Heavenly Rx representatives to discuss the team’s progress with

respect to each of the three projects.

        17.     Chew invested signiﬁcant time, money, and resources to perform under the

contract. As it pertains to the CBD chews and gummies, Chew improved the formula for the

base structure of the product, conducted extensive ﬂavor development and optimization to

improve the ﬂavor of the product, identiﬁed and worked with a manufacturer to produce the

improved product, and conducted a shelf life evaluation of the product.

        18.     Similarly, with regard to the TRUWOMEN bars, Chew, among other things,

improved the formula for the base structure of the product, improved the ﬂavor of the protein

bars, and commenced shelf life testing.



                                                 5
          Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 6 of 11



        19.   Chew also began developing a base formula for CBD water and tested current

brand oﬀerings of CBD water to determine levels of CBD in currently available products.

        20.   Approximately one month after the parties executed the Agreement, Heavenly

Rx—through Norman and Mike Beedles (“Beedles”), Heavenly Rx’s Chief Operating and

Technology Oﬃcer—instructed Chew to pause its work on the CBD water and CBD chews and

gummies and to redirect all resources to improving the TRUWOMEN bars. Complying with

Heavenly Rx’s request, Chew shifted the resources that were allocated to the other two projects

to the TRUWOMEN bars. Nevertheless, Chew remained ready, willing, and able to continue to

work on the CBD water and CBD chews and gummies had Heavenly Rx so desired.

        21.   On June 19, 2019, Melonas sent an email to Norman and Beedles, attaching an

invoice for the agreed-upon ﬁrst installment payment in the amount of $324,000.00 for the

services rendered under the Agreement.     e email stated, in pertinent part: “Please ﬁnd attached

pt 1 of the invoicing per previous agreement.” Heavenly Rx paid the invoice in full on or about

July 8, 2019. On this same day, Heavenly Rx also paid Chew in the amount of $70,200.00 for its

services relating to the development of the TRUWOMEN cookie, as stipulated in the parties’

Agreement.

        Heavenly Rx Breaches the Terms of the Scope of Work Agreement by Failing To Pay
        Chew Pursuant to the Agreement’s Fee Schedule

        22.   In accordance with terms of the Agreement between the parties, Chew sent

Heavenly Rx the second installment invoice in the amount of $324,000.00 on or about August 1,

2019.

        23.   Chew repeatedly contacted Heavenly Rx to inquire about the status of the invoice

and demand payment. However, Chew’s demands for payment went unanswered.




                                                6
           Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 7 of 11



       24.     On September 19, 2019, after weeks of failing to pay Chew’s invoice, Heavenly

Rx baselessly and in bad faith purported that there was an issue with the total amount billed by

Chew, while also stating that Heavenly Rx could not aﬀord to pay the outstanding invoices.

       25.     Chew made multiple attempts to communicate with Norman and Heavenly Rx

regarding the outstanding balance. Although Chew fully performed its contractual obligations

under the Agreement, Heavenly Rx failed to pay the second and third installment payments, as

required by the Agreement. As such, Heavenly Rx currently owes Chew $648,000.00 for

services rendered, as well as other damages in an amount to be proven at trial.

       26.     By failing to pay these outstanding invoices, Heavenly Rx intentionally and

willfully breached the terms of the Agreement between the parties, giving rise to the instant

dispute.

                                           COUNT I
                                      (Breach of Contract)

       27.     Chew incorporates the foregoing allegations in paragraphs 1 through 26, as if the

same were fully set forth herein.

       28.     On June 14, 2019, Heavenly Rx entered into an Agreement with Chew for

services relating to the development and improvement of Heavenly Rx’s products.

       29.       e Agreement is a valid and enforceable contract.

       30.     Chew fully performed its obligations under the terms of the Agreement.

       31.     In accordance with the terms of the Agreement, Chew has demanded payment for

all services rendered to Heavenly Rx. Heavenly Rx has failed and has refused, and continues to

fail and to refuse, to pay Chew for services rendered.




                                                 7
          Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 8 of 11



       32.     As a direct and proximate result of Defendant’s breach of its contractual duties

under the terms of the Agreement between the parties, Plaintiﬀ has sustained damages in an

amount to be proven at trial.

                                        COUNT II
              (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       33.     Chew incorporates the foregoing allegations in paragraphs 1 through 26, as if the

same were fully set forth herein.

       34.     All contracts in Massachusetts, including this Agreement, contain an implied

covenant of good faith and fair dealing, which requires that neither party take any action that will

deprive the other of the beneﬁts of the contract.

       35.     Heavenly Rx breached the implied covenant of good faith and fair dealing in the

Agreement by, among other things, deliberately and intentionally failing to comply with the

payment term contained in the Agreement between the parties.

       36.     As a direct and proximate result of Heavenly Rx’s breach of the implied covenant

of good faith and fair dealing, Chew has suﬀered damages in an amount to be proven at trial.

                                           COUNT III
                                        (Quantum Meruit)

       37.     Chew incorporates the foregoing allegations in paragraphs 1 through 26, as if the

same were fully set forth herein.

       38.     Heavenly Rx requested services from Chew relating to three projects: CBD chews

and gummies, TRUWOMEN bars, and CBD water. Heavenly Rx knew of Chew’s reasonable

expectation to receive payment for services rendered and agreed to pay Chew for these services.




                                                    8
          Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 9 of 11



       39.     Chew delivered these services in reliance on Heavenly Rx’s promise to

compensate Chew for services rendered, and Chew reasonably expected to be compensated for

the work that it performed.

       40.     To the extent that Heavenly Rx contends that Chew is not entitled to recover

compensation for the services it provided pursuant to the Agreement, Chew is entitled to recover

the reasonable value of services rendered in quantum meruit.

                                         COUNT IV
                                     (Promissory Estoppel)

       41.     Chew incorporates the foregoing allegations in paragraphs 1 through 26, as if the

same were fully set forth herein.

       42.     Heavenly Rx made a promise to Chew to pay Chew for services rendered on

behalf of Heavenly Rx.

       43.     Chew reasonably relied on Heavenly Rx’s promises and representations to pay

Chew for its services. In reliance on Heavenly Rx’s promises and representations, Chew invested

substantial capital and time to provide the agreed upon services to Heavenly Rx.

       44.     Chew fully performed the services agreed upon by the parties.

       45.     Chew’s reliance on Heavenly Rx’s promises was to its detriment, as Heavenly Rx

breached its promises, assurances, and representations to pay Chew for services rendered.

       46.     As a direct and proximate result of Chew’s reasonable reliance on Heavenly Rx’s

promise, Chew has suﬀered damages in an amount to be proven at trial.

                                           COUNT V
                               (Violation of G.L. c. 93A, §§ 2, 11)

       47.     Chew incorporates the foregoing allegations in paragraphs 1 through 26, as if the

same were fully set forth herein.



                                                9
         Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 10 of 11



       48.      At all relevant times, Chew and Heavenly Rx were engaged in trade or commerce

within the meaning of G.L. c. 93A, §§ 2 & 11.

       49.      By its unfair and deceptive actions described above, and with knowledge of its

misconduct, Heavenly Rx willfully and knowingly engaged in unfair and deceptive conduct in

violation of G.L. c. 93A, §§ 2 & 11 by intentionally breaching the parties Agreement.

       50.      Heavenly Rx further engaged in unfair and deceptive conduct by accepting the

beneﬁts of Chew’s services knowing that it did not intend to pay Chew for services rendered.

       51.      Chew performed the services agreed upon by the parties primarily and

substantially in Massachusetts.

       52.      Heavenly Rx’s unfair and deceptive conduct occurred primarily and substantially

in Massachusetts.

       53.      As a direct and proximate result of Heavenly Rx’s unfair and deceptive conduct,

Chew has and will continue to suﬀer damages in an amount to be proven at trial.

                                  DEMAND FOR JURY TRIAL
Demand is hereby made for a trial by jury for all issues so triable.

       WHEREFORE, the Plaintiff demands judgment against the Defendant as follows:

             1. Entry of judgment in favor of Chew and against Heavenly Rx on all claims for

                relief;

             2. An order awarding Chew compensatory monetary damages in an amount to be

                determined at trial;

             3. An order of restitution in the amount equal to the reasonable value of the services

                provided by Chew at Heavenly Rx’s request and for which Chew has not been

                paid;

             4. Award Chew damages, multiple damages, and attorneys’ fees and costs caused by

                                                 10
          Case 1:19-cv-12142-DJC Document 1 Filed 10/16/19 Page 11 of 11



                 Heavenly Rx’s willful and knowing violations of G.L. c. 93A, §§ 2 & 11;

             5. An order awarding prejudgment interest at the statutory rate at the time payments

                 to Chew came due;

             6. An order awarding Chew costs and expenses incurred in this action, including

                 reasonable attorneys’ fees to the extent available under any applicable law; and

             7. Any and all other legal and equitable relief as the Court may deem just and

                 proper.




                                                   Respectfully submitted,

                                                   CHEW LLC

                                                   By its attorneys,


                                                   /s/ Harry L. Manion
                                                   Harry L. Manion III (BBO# 317440)
                                                   Jacob J. Struck (BBO# 680197)
                                                   Anna Baitchenko (BBO# 695929)
                                                   Hunton Andrews Kurth LLP
                                                   125 High Street, Suite 533
                                                   Boston, MA 02110
                                                   (T): 617-648-2800
                                                   (F): 617-433-5022
                                                   HManion@HuntonAK.com
                                                   JStruck@HuntonAK.com
                                                   ABaitchenko@HuntonAK.com
 Dated: October 16, 2019




                                                 11

099900.15950 EMF_US 77087018v1
